IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: January 22, 2019.

                                                  ________________________________________
                                                             CRAIG A. GARGOTTA
                                                     UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

 IN RE PRIMERA ENERGY, LLC                  §
        DEBTOR.                             §   CASE NO. 15-51396-CAG
                                            §   Chapter 11
                                            §
 FREDERICK PATEK, ET AL.                    §
      Plaintiffs,                           §
                                            §
 v.                                         §
                                            §
 BRIAN A. ALFARO, PRIMERA ENERGY,           §
 LLC, ALFARA OIL AND GAS, INC.,             §
 ALFARO ENERGY, LLC, KING MINERALS,         §   Adv. Pro. No. 15-05047-CAG
 LLC, SILVER STAR                           §
 RESOURCES, LLC, 430 ASSETS, LLC, A         §
 MONTANA LLC, KRISTI MICHELLE               §
 ALFARO; BRIAN AND KRISTI ALFARO            §
 AS TRUSTEES OF THE BRIAN AND               §
 KRISTI ALFARO LIVING TRUST, and            §
 ANA AND AVERY’S CANDY ISLAND, LLC          §
                                            §
         Defendants.                        §

      ORDER REGARDING BENCH WARRANT ISSUED ON JANUARY 17, 2019




                                           1

22070498v.1 153906/00001
        On January 18, 2019, the Court conducted a hearing on the Motion to Quash or Rescind

Bench Warrant (the “Motion to Quash”) [Dckt. No. 528] filed by Brian Alfaro, which requested

that the Court quash or rescind the Bench Warrant that this Court issued on January 17, 2019 (the

“Bench Warrant”) [Dckt. No. 527] following the filing of the Status Report Submitted by J. Scott

Rose, as Receiver [Dckt. No. 525]. Based upon the Court’s ruling as stated on the record at the

hearing on the Motion to Quash, the Court finds that the following order should be entered.

     ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
FOLLOWS:

        1.       Brian Alfaro and Kristi Alfaro, each in their individual capacity, shall fully comply

with all obligations and duties imposed upon him or her, or otherwise required by the Amended

Order (I) Order Appointing J. Scott Rose as Receiver Pursuant to Tex. R. Civ. Prac. & Rem. Code

§ 31.002 [Dckt. No. 487] and (II) Order on Amended Motion for Turnover and Appointment of

Receiver [Dckt. No. 483] (the “Receivership Order”) [Adv. Dckt No. 497] on or before 5:00 p.m.

prevailing Central standard time on January 28, 2019.

        2.       In conjunction with fully complying with all obligations and duties imposed upon

him or otherwise required by the Receivership Order, and, also on or before 5:00 p.m. prevailing

Central standard time on January 28, 2019, Brian Alfaro and Kristi Alfaro shall each provide to

counsel for the Receiver a separate affidavit in a form acceptable to the Receiver attesting under

penalty of perjury to having, to the best of his or her knowledge, fully complied with all obligations

and duties imposed upon him or her by the Receivership Order, including, without limitation,

having diligently searched for, collected, and delivered to his or her counsel for production to the

Receiver all documents, funds, personal property, and other materials within his or her knowledge,

possession, custody, or control as required by the Receivership Order.



                                                   2

22070498v.1 153906/00001
        3.       By January 29, 2019, the Receiver shall file with the Court a status report as to the

compliance of each of Brian Alfaro and Kristi Alfaro with the Receivership Order.

        4.       If Brian Alfaro fails to fully comply with this order, the Court will impose the

Bench Warrant.

        5.       If Kristi Alfaro fails to comply with this order, the Court may issue a bench warrant.

        6.       Imposition of the Bench Warrant is hereby held in abeyance pending further order

of the Court.

                                                 ###




                                                   3

22070498v.1 153906/00001
SUBMITTED BY:

/s/ Jennifer F. Wertz
Jennifer F. Wertz
State Bar No. 24072822
Jackson Walker LLP
100 Congress Avenue, Suite 1100
Austin, TX 78701
(512) 236-2247 – Direct Dial
(512) 391-2147 – Direct Fax
Email: jwertz@jw.com

COUNSEL FOR J. SCOTT ROSE, AS RECEIVER




                                     4

22070498v.1 153906/00001
